 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Nancy Garcia
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     NANCY GARCIA                                        Case No.: 2:18-cv-00800-MCE-GGH
12
                    Plaintiff,
13                                                       ORDER
14        vs.
     EQUIFAX, INC,
15
                    Defendants.
16
17
                                                  ORDER
18
             Pursuant to the stipulation of the Parties, Equifax, Inc. is dismissed with prejudice and each
19
     party shall bear its own attorneys’ fees and costs. The Clerk of the Court is directed to close this
20
     case.
21
             IT IS SO ORDERED.
22
     Dated: January 9, 2019
23
24
25
26
27
28

                                                        1
                                               [PROPOSED] ORDER
